Citation Nr: 0017771	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-20 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder and, if so, whether the 
claim should be granted.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In March 2000, the veteran was afforded 
a hearing before the undersigned Board member.  

The May 1998 rating decision denied seven claims, including 
entitlement to service connection for stammering.  A notice 
of disagreement from the veteran was evidently received in 
September 1998, although it does not appear to be associated 
with the claims file.  The October 1998 statement of the case 
addressed only six of the seven denied issues and omitted the 
issue of entitlement to service connection for stammering.  
It is unclear to the Board if the veteran did not appeal this 
particular issue or if the statement of the case 
inadvertently omitted it.  In the interest of due process, 
the matter is referred to the RO for further clarification 
and, if appropriate, issuance of a statement of the case as 
to the matter of entitlement to service connection for 
stammering. 

In a March 2000 written statement, the veteran withdrew his 
appeal with respect to the issues of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for otitis media , his claim of 
entitlement to service connection for a skin disorder due to 
Agent Orange exposure and service connection for residuals of 
radiation exposure.  See 38 C.F.R. § 20.204(b) (1999).  
Accordingly, the Board will confine its consideration to the 
issues as set forth on the decision title page.

Finally, as to the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD), the Board notes that, 
while an unappealed March 1982 rating decision denied service 
connection for a nervous condition, an unappealed March 1995 
determination denied service connection for PTSD.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (Holding that 
a claim based on a new diagnosis is a new claim).  As such, 
the issue for appellate consideration before the Board is 
whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for PTSD 
has been submitted.  Only if the Board finds new and material 
evidence may it properly address the merits of the decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. An unappealed July 1994 rating decision denied service 
connection for asthma.

3. An unappealed March 1995 rating decision denied service 
connection for PTSD.

4. The evidence added to the record since the July 1994 
rating decision that denied service connection for asthma 
is either cumulative or redundant or does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

5. The evidence added to the record since the March 1995 
rating decision that denied service connection for PTSD 
does bear directly and substantially upon the specific 
matter under consideration and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.

6. The claim for service connection for PTSD is plausible.

7. No competent evidence has been submitted to demonstrate 
that the veteran has a low back disorder or spinal 
arthritis related to his period of military service.

CONCLUSIONS OF LAW

1. The July 1994 rating decision that denied service 
connection for asthma is final; new and material evidence 
has not been submitted to reopen the claim of entitlement 
to service connection for asthma.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2. Evidence received since the March 1995 rating decision is 
new and material; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (1999).

3. The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO, in a decision dated in July 1994, denied the 
veteran's claim of entitlement to service connection for 
asthma.  The RO found at that time that there was no evidence 
of treatment for asthma in service nor was it associated with 
exposure to a herbicide.  In a March 1995 decision, the RO 
denied service connection for PTSD.  The RO found at that 
time, that while PTSD was diagnosed on VA examination in 
March 1994, the veteran failed to provide information 
regarding stressful incidents in service and the clinical 
diagnosis was, thus, not supported by verified stressors in 
service.  The veteran did not appeal the RO's decisions and 
the RO's decisions were final based upon the evidence then of 
record.  

The evidence of record at the time of the July 1994 and March 
1995 decisions includes the veteran's service medical 
records.  On a November 1965 report of medical history, 
completed when he was examined for enlistment into service, 
the veteran denied having asthma, shortness of breath, 
depression or excessive worry, frequent or terrifying 
nightmares and loss of memory.  When examined the same day, a 
psychiatric or lung and chest abnormality was not reported 
and the veteran was found qualified for active duty.  

Service medical records, dated in June 1966, indicate that 
the veteran was treated for an upper respiratory infection 
and cold.  His chest was clear and medication was prescribed.  
In July 1966, he was seen for complaints of a headache and 
cold with a low-grade fever and treated with prescribed 
medication

In August 1966, the veteran was hospitalized in Wurzburg, 
Germany, for treatment of complaints that included headache, 
dizziness and general malaise with a low-grade fever.  
According to the narrative summary, two weeks prior to 
admission, while at Fort Gordon, Georgia, he had similar 
symptoms and was hospitalized for two days.  Since then, the 
veteran continued to have nasal stuffiness, rhinorrhea and a 
mild-non-productive cough.  When examined at admission, he 
appeared acutely ill.  He had neck stiffness and photophobia 
with nose swelling and erythema of the mucosa.  The pharynx 
had mild redness and lympho-hyperplasia.  His chest was 
resonant to percussion with no rales and rhonchi.  Harsh 
breath sounds at bases were noted.  The initial impression 
was probable aseptic meningitis.  While hospitalized, the 
veteran underwent two spinal punctures.  The discharge 
diagnosis was meningitis, serous, acute, from an unknown 
organism.  The veteran was returned to duty.  When seen in 
late September 1966, he reported feeling well with no 
stiffness or pains and the clinical disposition was to 
dismiss him.  

A November 1966 clinical entry indicates that the veteran 
complained of "nerves" (all his life) and never consulted 
the neuropsychiatric clinic.  Librium was prescribed.

In December 1966, the veteran was seen for complaints of a 
common cold that included a slight nasal discharge and 
occasional cough; cold medication was prescribed.  In 
February 1967, he complained of a mild non-productive cough, 
his lungs were clear, his throat sore and tonsils present but 
not inflamed.  In March 1967, the veteran was treated again 
for an upper respiratory infection; his lungs were clear and 
his throat normal.  In May 1967, the veteran was diagnosed 
with laryngitis.  Also in May 1967, the record reflects that 
he fractured his nose and was seen in the ear, nose and 
throat (ENT) clinic.  According to a June 1967 plastic 
surgery service record, the veteran sustained a nasal and 
septal fracture two months earlier and had a traumatic bump 
in the upper third of his nose, septal deviation and partial 
obstruction.  The veteran anticipated leaving for Vietnam in 
August 1967 and it was recommended that he seek a rhinoplasty 
when he returned to the United States.  

On a report of medical history completed in October 1968, at 
the time he was examined for separation from service, the 
veteran checked no to having asthma and yes to having 
shortness of breath and pain or pressure in his chest.  He 
checked no to having frequent trouble sleeping, depression or 
excessive worry and loss of memory and checked yes to having 
nervous trouble of any sort.  The examiner noted that the 
veteran had meningitis in August 1966, and had occasional 
backaches, and had malaria in September 1968.  When examined 
for discharge that day, psychiatric, lung and chest 
abnormalities were not reported.  

The veteran's service personnel records indicate that he 
served in Vietnam from October 1967 to October 1968 and was 
there during the TET Counter Offensive.  His main 
occupational specialty (MOS) in service was Vhf Team Chief, 
radio relay and carrier operator.  The veteran's decorations, 
medals and commendations include the National Defense Service 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.   

A May 1969 VA examination report indicates that a chest x-ray 
was within normal limits.  An ENT examiner diagnosed nasal 
deformity and otitis media chronic, non-symptomatic, left 
ear.  A special VA neuropsychiatric examination report, dated 
the same day, indicates that the veteran was married for six 
months and worked for the Telephone Company.  The veteran 
said he was a communications team leader in Vietnam.  He 
described previous trouble with headaches and dizziness and 
said he got a little nervous sometimes.  There was no 
psychiatric or neurologic condition found, according to the 
VA neuropsychiatrist.

According to private medical records from Dr. R.S., the 
veteran was not seen in 1969, as the office was not opened at 
that time.  Treatment records, dated from December 1975 to 
June 1978, indicate that the veteran was treated for varied 
ailments, including respiratory complaints. 

A November 1989 VA chest x-ray report indicates that the 
veteran's lung fields were clear.  According to a January 
1990 VA outpatient treatment record, he complained of 
depression without suicidal or homicidal thoughts and was 
referred to the Vet Center.  March 1990 x-rays of his sinuses 
showed hypoplasia of the frontal sinuses.

The veteran underwent VA ENT/Agent 
Orange/Pulmonary/Cardiovascular examination in March 1994 and 
gave a history of breathing problems.  He reported having a 
sinus condition, characterized by chronic congestion, since 
1975, that was treated with antibiotics.  In 1991, he started 
having shortness of breath, tentatively diagnosed as sporadic 
asthma and treated with albuterol and Nasacort.  Diagnoses 
included a history of asthma, associated with shortness of 
breath, sporadic, currently asymptomatic.

Also in March 1994, the veteran underwent VA examination for 
mental disorders/PTSD and gave a history of military service 
with a signal support unit in Vietnam.  His primary base was 
in Nha Trang and he was a crew chief for a communications 
group.  He last worked in 1986 and quit because of breathing 
problems.  The veteran was married once and divorced, had two 
grown children and lived alone.  Until five years ago he had 
a bad alcohol problem but no drug problem.  The veteran 
described exposure to sniper fire in service with helicopters 
taking soldiers out to combat areas.  He remembered a lot of 
killing, did not know if he killed anyone and said there was 
much firing and he fired back.  Once in Nha Trang, he 
recalled nearly being overrun by enemy soldiers who got as 
far as barbed wire, but many were killed.  On base and in the 
field, he was exposed to mortar and rocket fire.  He did not 
like to talk about his combat experiences.  The diagnosis was 
PTSD (depression).

In July 1994, the RO denied service connection for asthma and 
deferred consideration of the claim for service connection 
for PTSD.  In an October 1994 letter to the veteran, the RO 
requested that he provide specific information regarding his 
stressful events inservice.  The veteran did not respond to 
the RO's letter.  

The July 1994 rating decision (regarding denial of the claim 
for service connection for asthma) and the March 1995 rating 
decision (regarding the claim for service connection for 
PTSD) were final based upon the evidence then of record.   
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  In the present case, this means that the Board must 
look at all the evidence submitted since the July 1994 
(regarding claim for service connection for asthma) and March 
1995 (regarding the claim for service connection for PTSD) 
decisions that were the final adjudication that disallowed 
the veteran's claims.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim for service 
connection for PTSD was received in October 1997 and, in 
November 1997, an application was received to reopen his 
claim for service connection for asthma.  The evidence added 
to the file since the July 1994 and March 1995 decisions that 
were the final adjudications of the veteran's claims includes 
VA medical records and the veteran's oral and written 
statements.

VA hospitalized the veteran in August 1997 for complaints of 
depression.  According to discharge summary, it was his first 
hospitalization.  He reported receiving private psychiatric 
treatment in Atlanta for about eighteen months in 
approximately 1990 and denied drug and alcohol abuse.  While 
hospitalized, he had wheezing secondary to bronchial asthma 
and underwent pulmonary function tests, but the results were 
unavailable at the time of discharge.  At discharge, the Axis 
I diagnoses were dysthymic disorder and PTSD.  

In his October 1997 application to reopen his claim, the 
veteran said he was diagnosed with PTSD in approximately 
1995, failed to provide information regarding his stressors 
in service and currently was treated by VA for PTSD.  He 
described being under constant sniper and mortar fire due to 
his MOS and said on one occasion, mortar fire was so severe, 
he and his comrades were unable to take a hill or mountain 
they were trying to control.  Many soldiers were wounded and 
he saw them lying around.  He reported constant nightmares.

VA outpatient records dated from August 1997 to March 1998 
were added to the record.  A September 1997 VA mental health 
clinic (MHC) assessment indicates that the veteran reported 
serving in the Army Signal Corps in Vietnam and was variously 
attached to the 101st, 173rd, 3rd and 4th Battalions and 
supplied field communication from fire support bases.  The 
veteran was exposed to sniper fire five or six times, at Phan 
Thiet, he saw Korean soldiers who were killed by a sniper and 
saw wounded on a convoy after averting an ambush (when an 
airstrike was called in).  

The VA outpatient records include diagnoses of PTSD and 
dysthymic disorder.  An October 1997 VA 
rehabilitation/physical therapy record also includes a 
diagnosis of asthma.  A December 1997 record reflects an 
impression of acute sinusitis.  A February 1998 statement 
from a VA physician is to the effect that the veteran was 
under treatment at a VA medical center for chronic and severe 
PTSD.  

At his March 2000 Board hearing, the veteran testified that 
during basic training at Fort Benning, Georgia, in 1966, he 
was hospitalized twice for treatment of pneumonia, including 
at least once at Martin Army Hospital.  He described having 
recurring breathing problems thereafter, for which he was 
treated with medication but did not receive a physical 
profile to excuse him from running.  Post service, starting 
in 1969 or 1970, he received private medical treatment from 
Dr. B. for asthma and, more recently, VA diagnosed asthma.  

Further, as to his PTSD, the veteran reported attending a VA 
PTSD support group for three years.  In Vietnam, he was a 
team chief for communications support, with the 177th 
Airborne and 101st Airborne, to fire support bases, that 
included planned communications to commanding officers and 
the relay sites to continue communications.  The veteran 
identified four stressful incidents.  First, in approximately 
July 1968, while in the Kilo Valley, he was under sniper fire 
but no one was killed or wounded.  Second, in April or May 
1968, at Dong Trieu Special Forces Camp, he was under sniper 
fire and a member of the 173rd Artillery Battery lit a 
cigarette and was killed, but the veteran did not recall his 
name.  Third, in July 1968, the veteran said he was part of a 
convoy from Tuy Hoa to Cong Son and came within half a mile 
of an air strike.  Enemy planes were about to attack the 
convoy when an American observation plane that called in an 
air strike spotted them.  The observation plane was shot down 
and the pilot killed.  The dead and wounded Vietnamese were 
brought past the veteran.  Other than the observation plane 
pilot, the veteran did not know of other American soldiers 
killed in the incident and did not see the dead American 
pilot or the crash site.  Fourth, some time in 1968, while in 
Nha Trang Base Camp, a main fire support base, he was exposed 
to mortar fire. A truck was blown up approximately one 
hundred yards from him but he did not see any dead or wounded 
soldiers.

The veteran has asserted that he has PTSD that had its 
origins during his period of active military service.  
Service medical records show a complaint of nerves in 
November 1966 that was treated with prescribed medication, 
but a psychiatric abnormality was not reported when the 
veteran was examined for discharge in October 1968.

The evidence received since the March 1995 rating decision 
consists of VA medical records indicating treatment for 
dysthymic disorder and PTSD.  The veteran's written 
statements and oral testimony regarding the specifics of 
stressful events in service in Vietnam is new and does bear 
directly on the question of whether PTSD had its onset in 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge.  Thus, this evidence is new and material 
and, therefore, reopens the veteran's claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. 3.156(a); Hodge.  

Further, the veteran has asserted that his asthma started in 
service, however, there are no references to complaints or 
treatment of asthma in service.  Service records reflect 
hospitalization for treatment of meningitis in 1966, but are 
entirely negative for treatment of asthma and there were no 
findings of a respiratory disorder when he was examined for 
discharge in October 1968.  

As noted above, the veteran asserted that he had breathing 
problems in service and that asthma was diagnosed in 1991.  
He testified at his March 2000 hearing that he was 
hospitalized twice in service for treatment of pneumonia.  
However, as set forth in detail on the preceding pages, in 
August 1966, the veteran was treated for meningitis, not 
pneumonia.  

In sum, the evidence received since the July 1994 decision to 
deny service connection for asthma consists of VA medical 
records and the veteran's oral and written statements 
asserting his contention that he had asthma or a breathing 
problem in service.  Nevertheless, the veteran is not 
qualified as a lay person to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Consequently, the Board finds that the evidence received 
since the July 1994 rating decision regarding the claim of 
entitlement to service connection for asthma does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the July 1994 rating decision to deny 
service connection for asthma is not new and material, it 
follows that the claim for service connection for asthma is 
not reopened.  

Before the Board may proceed to examine the merits of the 
veteran's claim for service connection for PTSD, it must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A "well-
grounded" claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only satisfy the initial 
burden of § 5107.  For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 1997), 
cert denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998). 

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  He was hospitalized by VA in August 
1997 and diagnosed with PTSD and dysthymic disorder; service 
personnel records show that he served in Vietnam during the 
TET Counter Offensive, from 1967 to 1968 and, in March 2000, 
he provided oral testimony regarding stressful events in 
service.  He described incidents during which he was exposed 
to mortar and sniper fire and said he saw dead and wounded 
Vietnamese soldiers.  In light of the above, the Board 
believes that the veteran's claim for service connection for 
PTSD is well grounded.  See Hensley v. West, No. 99-7029 
(Fed.Cir. May 12, 2000) (The evidentiary threshold for 
establishing a well-grounded claim is low, and requires only 
that the claim be plausible or capable of substantiation.)


II. Service Connection

The veteran is also seeking service connection for a low back 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.



A. Factual Background

On the November 1965 report of medical history completed when 
he was examined for enlistment into service, the veteran did 
not indicate having back pain.  A musculoskeletal abnormality 
was not noted on examination and the veteran was found 
qualified for active service.  When hospitalized for 
meningitis in August 1966, the veteran underwent two spinal 
punctures.  In September 1966, after release from the 
hospital, the veteran continued to have some low back pain 
with heavy lifting and pain over the left trapezius.  
Examination showed tenderness over the left trapezius and 
full range of spinal motion.  When seen later that month, the 
veteran reported feeling well with no more stiffness and no 
unusual pains.  Physical examination was normal and the 
disposition was to dismiss the veteran.

Clinical records dated in December 1966 indicate that the 
veteran complained of a dull ache in the lower lumbar region 
at the site of the August 1966 lumbar punctures.  He had good 
back range of motion, single leg raise was to 90 degrees, 
bilaterally, and deep tendon reflex was 1+ on the right and 
2+ on the left.  In January 1967, the veteran complained of a 
backache in the lumbar region.  He had no radiation to the 
leg and examination revealed mild paravertebral spasm in the 
lumbar region.  Single leg raise was negative and lumbosacral 
strain was diagnosed. 

On the October 1968 report of medical history completed when 
he was examined for discharge, the veteran checked yes to 
having recurrent back pain and the examiner noted that the 
veteran had meningitis in August 1966 and occasional 
backaches.  When examined that day, a musculoskeletal 
abnormality was not noted.

Post service, a May 1969 VA neuropsychiatric examination 
report includes the veteran's complaints that his back 
bothered him and caused sleep difficulty.  He believed his 
back pain was in the area of the spinal taps. 

Private medical records, dated from 1975 to 1978, were 
received from Dr. R.S.  A note accompanying the records 
indicates that the physician did not treat the veteran in 
1969, as the office was not opened at that time. 

A January 1990 VA outpatient record includes the veteran's 
complaints of nasal congestion, backaches, headaches and 
weakness.  A back disorder was not diagnosed.

The March 1994 VA Agent Orange/Pulmonary/ENT/Cardiovascular 
examination report includes the veteran's complaints of 
weakness, fatigue and muscle spasm.  He reported weakness 
that started in 1976 and muscle spasm since 1978, associated 
with weakness and fatigue.  Examination of his 
musculoskeletal system showed no significant abnormalities.  
A back disorder was not diagnosed.

When hospitalized by VA in August 1997, the discharge summary 
indicates that the veteran's past medical history was 
significant for chronic back pain.  X-ray of the lumbosacral 
spine showed mild degenerative changes without any 
dislocations or significant osteophyte formation.  His 
chronic backache was treated with prescribed medication.  He 
complained of neck pain and cervical spine x-rays were taken, 
but the results unavailable at the time of discharge.  The 
Axis I diagnoses did not include a back disorder.

According to an October 1997 VA rehabilitation-physical 
therapy consultation record, a request was made to evaluate 
the veteran for an exercise program.  He was noted to have 
mild degenerative changes in the lumbar/sacral spine with 
muscle spasm.  Provisional diagnoses included chronic back 
pain.  When seen, the veteran complained of low back pain and 
had decreased range of motion in all planes with normal lower 
extremity strength.  He ambulated without difficulty, had 
intact sensation and was taught back exercises.

At the March 2000 Board hearing, the veteran testified that 
he sustained a back injury when he jumped off the back of a 
truck during basic training while stationed at Fort Benning, 
Georgia.  He was treated with medication and returned to 
training.  The veteran did not receive further treatment in 
service and, after discharge was treated, starting in 1969 or 
1970, by three physicians, who died.  Treatment included 
anti-inflammatory and pain medication.  The veteran did not 
recall the doctors saying that his back pain was connected to 
the incident when he jumped off the back of a truck.  In the 
1970s and 1980s, he saw Dr. T., Dr. S. and Dr. Y.  He started 
seeing Dr. L.O. in 1980 and currently saw her.  Dr. Y. and 
Dr. L.O. were chiropractors.  The veteran reported that anti-
inflammatories and arthritic painkillers were prescribed for 
a bone fracture.  The veteran said that Dr. L.O. told him 
that his back looked like the bone structure of a seventy 
year old man.  The veteran testified to worsening back pain 
that affected his ability to work.

B. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The veteran has contended that service connection should be 
granted for a low back disorder.  Although the evidence shows 
that the veteran currently has mild degenerative changes in 
the lumbar/sacral spine, no competent medical evidence has 
been submitted to show that this disorder is related to 
service or any incident thereof.  On the other hand, the 
record reflects that, although he complained of back pain in 
December 1966 and January 1967 and checked yes to having 
recurrent back pain on a medical history report when examined 
for discharge, his back was normal on separation from service 
and the first post service medical evidence of record of any 
back disorder is from August 1997, almost thirty years after 
the veteran's separation from service.  Although the veteran 
complained of back pain when examined by VA in 1969, he 
associated it with the site of his lumbar puncture and a back 
disorder was not diagnosed and, while he reported back pain 
when seen by VA in 1990, a back disorder was not described.  
In short, no medical opinion or other medical evidence 
relating the veteran's degenerative changes in the 
lumbar/sacral spine to service or any incident of service has 
been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has low back 
disorder related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for asthma is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

The claim of entitlement to service connection for PTSD is 
well grounded.

Service connection for a low back disorder is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  The veteran has presented a claim that is plausible.  
VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 
1 Vet. App. 78 (1990): Littke v. Derwinski, 1 Vet. App. 90 
(1990).  He asserts that he was diagnosed with PTSD that he 
attributes to several stressful events related to combat 
experiences in Vietnam. 

Service connection for PTSD currently requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor. 

VA amended 38 C.F.R. § 3.304(f), that deals with service 
connection claims for PTSD, to implement changes as set forth 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 
32,807-32808 (1999) (effective March 7, 1997).  The RO should 
be cognizant of any pertinent changes when readjudicating the 
veteran's claim.

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD by VA physicians in March 
1994, August 1997 and in 1997 and 1998 VA outpatient MHC 
records.  However, there are several problems that require 
additional evidentiary development.  In written statements 
and oral testimony, the veteran asserted that he was a 
communications team chief with the 177th and 101st Airborne to 
fire support bases in the area near the South China Sea.  He 
also said he was with the 173rd, 3rd and 4th Battalions.  He 
reported exposure to sniper fire five or six times including 
at Phan Thiet.  The veteran described four stressful 
incidents: (1) in April or May 1968, he was exposed to sniper 
fire at the Dong Thieu Special Forces Camp when someone from 
the 173rd Artillery Battery was killed during the night, but 
the veteran did not know the soldier's name; (2) in June 
1968, while on a convoy from Tuy Hoa to Cong Son, he was 
within a half mile of an air strike, saw dead and wounded 
Vietnamese and said the American observation plane pilot who 
called in the air strike was killed but the veteran did not 
see him or the air crash site; (3) in July 1968, while in the 
Kilo Valley he was exposed to sniper fire, but no one was 
wounded or killed; and (4) some time in 1968, while at the 
Nha Trang Harbor Base Camp, he was exposed to mortar fire and 
was approximately one hundred yards from a truck that blew 
up.  He said Nha Trang Harbor was the headquarters for the 
5th Special Forces and 54th Signal Corps.
 
The veteran's service personnel records indicate that he 
served in Vietnam from October 1967 to October 1968, his 
military occupational specialty was radio relay and carrier 
operator and team chief. He was assigned to Company B, 54th 
Signal Battalion (Corps).  He served in the TET Counter 
Offensive 

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed inservice stressors.  The Board 
believes this should be done.

If the USASCRUR is able to corroborate any of the veteran's 
claimed inservice stressors, the question next presented is 
whether such a stressor (or stressors) is (are) clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD.  The descriptive definition of a stressor 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (1994) 
provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror.  If the veteran's claimed inservice stressor(s) 
can be independently corroborated, it (they) must be 
clinically evaluated in accordance with the provisions of the 
DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors and therefore, were inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Further, the August 1997 VA discharge summary indicates that 
the veteran reported receiving private psychiatric treatment 
for approximately eighteen months in 1990, however, private 
psychiatric treatment records are not associated with the 
claims file and it does not appear that the RO attempted to 
obtain them.

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  In any event, the 
RO should attempt to obtain copies of 
any private psychiatric records 
pertaining to treatment of the veteran 
in approximately 1990.

2. The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records 
(DA Form 20), should be sent to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.

3. After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service and, if so, what 
was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the originating agency must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

4.  If the RO should determine that the 
record establishes the existence of a 
stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
experienced in evaluating post- 
traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims 
file, including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.

5.  If the originating agency concludes 
that the veteran was not exposed to a 
stressor or stressors in service, or 
after the report of the VA psychiatric 
examination is of record, the RO 
should adjudicate the veteran's claim 
for service connection for PTSD on a 
de novo basis; that is, with full 
consideration of all the pertinent 
evidence of record.

If the determination made is unfavorable to the veteran, a 
supplemental statement of the case that sets forth the 
evidence received since the October 1998 statement of the 
case should be provided to the veteran and his 
representative.  They should be afforded the appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
by the veteran until he receives further notice.  The purpose 
of this REMAND is to obtain clarifying information and afford 
the veteran due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



